DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered. 
This action is in response to the papers filed on February 25, 2022.  Applicants’ arguments and amendments to the claims filed February 25, 2022 have been entered.  Claims 1, 10, 18, and 21 have been amended, claims 2, 9, 16, and 17 have been cancelled, and no claims 23 and 25 have been newly added.  Claims 1, 3-9, 10-15, and 18-24 are pending and under current examination.  
Priority
Acknowledgment is made of applicant's claim for domestic priority to the filing date of the United States Provisional Patent Application Serial No. 62/691,641,681 filed on June 29, 2018.
Withdrawn Claim Rejections - 35 USC § 112
	      Claims 18, 10, and 9 were rejected in the Office Action mailed January 13, 2022, under rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The dependency of claim 18 has been changed to claim 1 which renders the rejection moot. Claim 9 has been cancelled, which renders the rejection moot.  Finally, the dependence of claim 10 has been amended to depend from claim 21 which renders the rejection moot.  Accordingly, the 112 rejections are hereby withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s amendments necessitates the new grounds of rejection.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3-8 and 18-22 remain rejected in modified form and claims 23-24 are newly rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mizell (Pub. No.: US 2009/0152294; Pub. Date: Jun. 18, 2009), Scott et al. (Patent No.: US 6,585,984; Date of Patent: Jul 1, 2003), and Harkozaki et al. (Pub. No: Pub. No.:  US 2016/0374919; Pub. Date: Dec. 29, 2016) for reasons of record.

	Regarding claims 1, 18,  and 20-24, Mizell discloses a personal care product such as a lip colorant and lip gloss [0010] dispensed from a dual dispensing container that dispense two products from separate reservoirs in predetermined portions ([0009] and [0027]) wherein the second portion surrounds the  perimeter of the first portion, wherein the maximum perimeter of the first portion is the perimeter defined around the largest cross-sectional area of the first portion, wherein said largest cross-sectional area is either in a plane parallel to or in the same plane as a planar contact surface of the discrete dispensed product (Fig. 2 and [0027]), and wherein the product would have a hemispherical shape (Fig. 2).  But Mizell does not disclose the presence of a vitamin or the pH of the portions.

	However, in the same field of endeavor of dual components skin care products dispersed from a dispenser (abstract) Scott discloses wherein the second component comprising a vitamin has a pH of 6.5 to 8 (column 7 lines 10-44) and wherein the first component has a pH of 1 to about 5.5 (abstract).

	Additionally, in the same field of endeavor of dual component skin care product dispensed from a dual dispensing container that dispense two products (abstract), Harkozaki discloses wherein one product is an aqueous carrier component and the other component is a nicotinamide (also known as niacinamide) riboside component (abstract).  

Regarding claims 3-6, MIzell discloses wherein the outer portion diameter is 19mm  an inner portion along the Y axis of 17.12 mm, the diameter of the inner portion is 10.46mm ([0030] and Fig. 2).
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

	Regarding claim 7, Mizell discloses wherein the first portion has a  spheroid shape (Fig. 2, point 12).

	Regarding claim 8, Mizell discloses wherein the discrete dispensed product comprises a dispensed product centroid on a planar contact surface of the discrete dispensed product and a dispensed product center axis, wherein the dispensed product center axis extends through the dispensed product centroid and is orthogonal to said planar contact surface of the discrete dispensed product; (ii) the first portion comprises a first portion centroid on a largest cross-sectional area of the first portion and a first portion center axis, wherein said largest cross-sectional area is either in a plane parallel to or in the same plane as the planar contact surface of the discrete dispensed product, wherein the first portion center axis extends through the first portion centroid and is orthogonal to said planar contact surface of the discrete dispensed product; and (iii) the distance between the dispensed product center axis and the first portion center axis is less than 40% of said length of the discrete dispensed product (Fig. 2, [0014] and [0015]).

	Regarding claim 19, Mizell discloses wherein the second portion that surrounds the first portion is a partially transparent substance of a lip gloss and the first portion in the center is the opaque lip colorant [0010].

Regarding claims 21 and 22, Mizell discloses a personal care product such as a lip colorant and lip gloss [0010] dispensed from a dual dispensing container that dispense two products from separate reservoirs in predetermined portions [0009], wherein the second portion surrounds the  perimeter of the first portion, wherein the maximum perimeter of the first portion is the perimeter defined around the largest cross-sectional area of the first portion, wherein said largest cross-sectional area is either in a plane parallel to or in the same plane as a planar contact surface of the discrete dispensed product (Fig. 2), and wherein the product would have a hemispherical shape (Fig. 2).  But Mizell does not disclose the presence of a vitamin, the pH of the portions, or the volume ratio of the first portion to the second portion.

	However, in the same field of endeavor of dual component skin care product dispensed from a dual dispensing container that dispense two products (abstract), Harkozaki discloses wherein the dispensing container holds the equal volume of each of the dual components.(Fig. 1),  and wherein one product is an aqueous carrier component and the other component is a nicotinamide (also known as niacinamide) riboside component (abstract).  

	Additionally, in the same field of endeavor of dual components skin care products dispersed from a dispenser (abstract) Scott discloses wherein the second component comprising a vitamin has a pH of 6.5 to 8 (column 7 lines 10-44) and wherein the first component has a pH of 1 to about 5.5 (abstract).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Mizell et al., Harkozaki and Scott et al. for the second component comprising a vitamin to have a pH of 6.5 to 8 (column 7 lines 10-44) and the first component to have a pH of 1 to about 5.5 (abstract).as disclosed by Scott in a dual component skin care product dispensed from a dual dispensing container that dispense two products (abstract) as disclosed by Mizell and Harkozaki as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include the specific different pH ranges in order to stabilize the active agents and prevent the agent reacting in the dispenser thus lowering the dosage applied to the skin (Scott column 3 lines 40-50).  One of ordinary skill in the art would have been motivated to include the active as  the vitamin nicotinamide to reduce visible signs of aging and skin damage (Harkozaki [0002]-[0004]).   One who would have practiced this invention would have had reasonable expectation of success because Mizell and Harkozaki had already disclosed a dual component skin care product dispensed from a dual dispensing container that dispense two products (abstract) while Scott provided guidance with respect to the portion comprising a vitamin having a pH of 6.5 to 8 (column 7 lines 10-44) and the first component having a pH of 1 to about 5.5 (abstract) and Harkozaki provided guidance with respect the product containing a vitamin.  It would have only required routine experimentation to modify the pH so that the portion comprising a vitamin having a pH of 6.5 to 8 (column 7 lines 10-44) and the first component having a pH of 1 to about 5.5 (abstract) and have the product to include a vitamin as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.


	Claims 1, 7-9, 11, and 20-22 remains rejected and claims 23-24 are newly rejected under 35 U.S.C. 103 as being unpatentable over the combination of Look et al. (Pub. No.: US 2002/0041788; Pub. No.: Apr. 11, 2002), Scott et al. (Patent No.: US 6,585,984; Date of Patent: Jul 1, 2003), and Harkozaki et al. (Pub. No: Pub. No.:  US 2016/0374919; Pub. Date: Dec. 29, 2016) for reasons of record.

	Regarding claims 1, 7, 8, and 20-24, Look discloses a dual component personal care product dispensed from a container dual dispensing container that dispense two products (abstract), wherein the second component surrounds the  perimeter of the first portion forming various shapes including hemispheroid, wherein the maximum perimeter of the first portion is the perimeter defined around the largest cross-sectional area of the first portion, wherein said largest cross-sectional area is either in a plane parallel to or in the same plane as a planar contact surface of the discrete dispensed product, wherein the product is substantially hemisperoid in shape (Fig. 1a, Fig. 2f, 2o, 2s), and wherein the volume ratio of the first portion to the second portion are about 1:1 (Fig, 2 b).  But Look does not disclose the presence of a vitamin or the pH of the portions.

	However, in the same field of endeavor of dual components skin care products dispersed from a dispenser (abstract) Scott discloses wherein the second component comprising a vitamin has a pH of 6.5 to 8 (column 7 lines 10-44) and wherein the first component has a pH of 1 to about 5.5 (abstract).

	Additionally, in the same field of endeavor of dual component skin care product dispensed from a dual dispensing container that dispense two products (abstract), Harkozaki discloses wherein one product is an aqueous carrier component and the other component is a nicotinamide (also known as niacinamide) riboside component (abstract).  

	Regarding claims 11, Look discloses wherein the mass ratio of the first portion to the second portion are about 1:1 (Table 1).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Look et al., Harkozaki and Scott et al. for the second component comprising a vitamin to have a pH of 6.5 to 8 (column 7 lines 10-44) and the first component to have a pH of 1 to about 5.5 (abstract).as disclosed by Scott in a dual component skin care product dispensed from a dual dispensing container that dispense two products (abstract) as disclosed by Look and Harkozaki as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include the specific different pH ranges in order to stabilize the active agents and prevent the agent reacting in the dispenser thus lowering the dosage applied to the skin (Scott column 3 lines 40-50).  One of ordinary skill in the art would have been motivated to include the active as  the vitamin nicotinamide to reduce visible signs of aging and skin damage (Harkozaki [0002]-[0004]).   One who would have practiced this invention would have had reasonable expectation of success because Look and Harkozaki had already disclosed a dual component skin care product dispensed from a dual dispensing container that dispense two products (abstract) while Scott provided guidance with respect to the portion comprising a vitamin having a pH of 6.5 to 8 (column 7 lines 10-44) and the first component having a pH of 1 to about 5.5 (abstract) and Harkozaki provided guidance with respect the product containing a vitamin.  It would have only required routine experimentation to modify the pH so that the portion comprising a vitamin having a pH of 6.5 to 8 (column 7 lines 10-44) and the first component having a pH of 1 to about 5.5 (abstract) and have the product to include a vitamin as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

	Claim 10 remains rejected in modified form under 35 U.S.C. 103 as being unpatentable over the combination of Mizell (Pub. No.: US 2009/0152294; Pub. Date: Jun. 18, 2009), Scott et al. (Patent No.: US 6,585,984; Date of Patent: Jul 1, 2003), and Harkozaki et al. (Pub. No: Pub. No.:  US 2016/0374919; Pub. Date: Dec. 29, 2016) applied to claim 21 above, and further in view of Lasala et al. (Pub. No.: US 2002/0197228; Pub. Date: Dec. 26, 2002) for reasons of record.
	Regarding claim 10, the combination of Mizell, Scott et al., and Harkozaki et al.  disclose a personal care product such as a lip colorant and lip gloss [0010] dispensed from a dual dispensing container that dispense two products from separate reservoirs in predetermined portions ([0009] and [0027]), wherein the second portion surrounds the  perimeter of the first portion, wherein the maximum perimeter of the first portion is the perimeter defined around the largest cross-sectional area of the first portion, wherein said largest cross-sectional area is either in a plane parallel to or in the same plane as a planar contact surface of the discrete dispensed product (Fig. 2 and [0027]), and wherein the product would have a hemispherical shape (Fig. 2) wherein one product is an aqueous carrier component and the other component is a nicotinamide (also known as niacinamide) riboside component (abstract), wherein the carrier also comprises a thickening agent [0052], and wherein the second component comprising a vitamin has a pH of 6.5 to 8 (column 7 lines 10-44) and wherein the first component has a pH of 1 to about 5.5 (abstract) as fully set forth above.   But the combination does not disclose the volume of each dispensed claim product.
	However, in the same endeavor of skin care dispensers (abstract), Lasala discloses while the actual amount of the skin care composition dispensed is determined by the user, the skin care dispenser is designed to expel a standard amount each stroke of the pump  for example from 0.75 ml to 1.25 ml. [0123], which is encompassed by the claimed range.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Mizell, Scott et al., Harkozaki and Lasala to include a specific volume of dispensed product from 0.75 ml to 1.25 ml as disclosed by Lasala in a dual component skin care product dispensed from a dual dispensing container that dispense two products (abstract) as disclosed by Mizell, Scott et al., and Harkozaki  as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to dispense a standard amount from a dispenser for consistence of product use and the ease of availability to obtain a mass produced commercially available dispenser in the manufacturing process. One who would have practiced this invention would have ha reasonable expectation of success because the combination of Mizell, Scott et al., and Harkozaki had already disclosed a dual component skin care product dispensed from a dual dispensing container that dispense two products (abstract), while Lasala provided guidance with respect to utilizing a dispenser to consistently dispense a predetermined volume of product.  It would have only required routine experimentation to utilize a commercially available dispenser to dispense a  preselected specific volume of  product from 0.75 ml to 1.25 ml as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.
	Claims 13-15 remains rejected in modified form under 35 U.S.C. 103 as being unpatentable over the combination of Mizell (Pub. No.: US 2009/0152294; Pub. Date: Jun. 18, 2009), Scott et al. (Patent No.: US 6,585,984; Date of Patent: Jul 1, 2003), and Harkozaki et al. (Pub. No: Pub. No.:  US 2016/0374919; Pub. Date: Dec. 29, 2016) applied to claim 1-8 and 18-20 above, and further in view of Bissett et al. (Pub. No.: US 2004/0175347; Pub. Date: Sep. 9, 2004) for reasons of record.
	Regarding claims 13-15, the combination of Mizell, Scott et al., and Harkozaki et al.  disclose a personal care product such as a lip colorant and lip gloss [0010] dispensed from a dual dispensing container that dispense two products from separate reservoirs in predetermined portions ([0009], and [0027]) wherein the second portion surrounds the  perimeter of the first portion, wherein the maximum perimeter of the first portion is the perimeter defined around the largest cross-sectional area of the first portion, wherein said largest cross-sectional area is either in a plane parallel to or in the same plane as a planar contact surface of the discrete dispensed product (Fig. 2 and [0027]), and wherein the product would have a hemispherical shape (Fig. 2) wherein one product is an aqueous carrier component and the other component is a nicotinamide (also known as niacinamide) riboside component (abstract), wherein the carrier also comprises a thickening agent [0052], and wherein the second component comprising a vitamin has a pH of 6.5 to 8 (column 7 lines 10-44) and wherein the first component has a pH of 1 to about 5.5 (abstract) as fully set forth above.   But the combination does not disclose the presence of the instantly claimed structuring agents or the crossover stress.

	However, in the same endeavor of components to be used in dual dispensing containers ([0047] and [0049]) Bissett discloses wherein the composition comprises crosslinked polyacrylate polymers ([0189] and [0190]) in amount from 0.1 to 5 wt% [0184]. 

As the combination of references disclose a dual dispensing product with an amount of crosslinking structuring agent that is found within Applicant’s own specification as filed (instant specification para [0049], it would be expected that the combination would read on the instantly claimed crossover stress, until and unless Applicant can provide evidence to the contrary.   The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
  
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Mizell,  Scott et al., Harkozaki et al., and Bissett et al. to include a specific agent of crosslinked polyacrylate polymers ([0189] and [0190]) in amount from 0.1 to 5 wt% [0184] as disclosed by Bissett in a dual component skin care product dispensed from a dual dispensing container that dispense two products (abstract) as disclosed by Mizell as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include the specific agent crosslinked polyacrylate polymers ([0189] and [0190]) in amount from 0.1 to 5 wt% [0184] because it is known to act as a thickening agent as evidenced by Bissett [192] in a topically applied cosmetic agent (abstract). One who would have practiced this invention would have ha reasonable expectation of success because Mizell had already disclosed a dual component skin care product dispensed from a dual dispensing container that dispense two products (abstract) wherein the composition comprises a structuring agent while Bissett provided guidance with respect to the specific structuring agent and amount to include in a topically applied cosmetic.  It would have only required routine experimentation to crosslinked polyacrylate polymers ([0189] and [0190]) for the purpose of providing desired structure and desired thickness as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

	Claims 11 and 12  remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over the combination of Mizell (Pub. No.: US 2009/0152294; Pub. Date: Jun. 18, 2009), Scott et al. (Patent No.: US 6,585,984; Date of Patent: Jul 1, 2003), and Harkozaki et al. (Pub. No: Pub. No.:  US 2016/0374919; Pub. Date: Dec. 29, 2016) applied to claim 1-8 and 18-20 above, and further in view of Bissett et al. (Pub. No.: US 2004/0175347; Pub. Date: Sep. 9, 2004) and Lasala et al. (Pub. No.: US 2002/0197228; Pub. Date: Dec. 26, 2002) for reasons of record.


	Regarding claims 11 and 12, the combination of Mizell, Scott et al., and Harkozaki et al.  disclose a personal care product such as a lip colorant and lip gloss [0010] dispensed from a dual dispensing container that dispense two products from separate reservoirs in predetermined portions ([0009] an d[0027]), wherein the second portion surrounds the  perimeter of the first portion, wherein the maximum perimeter of the first portion is the perimeter defined around the largest cross-sectional area of the first portion, wherein said largest cross-sectional area is either in a plane parallel to or in the same plane as a planar contact surface of the discrete dispensed product (Fig. 2), and wherein the product would have a hemispherical shape (Fig. 2 and [0027]) wherein one product is an aqueous carrier component and the other component is a nicotinamide (also known as niacinamide) riboside component (abstract), wherein the carrier also comprises a thickening agent [0052], and wherein the second component comprising a vitamin has a pH of 6.5 to 8 (column 7 lines 10-44) and wherein the first component has a pH of 1 to about 5.5 (abstract) as fully set forth above.  But the combination does not disclose the presence of the instantly claimed weigh of each component
	However, in the same endeavor of components to be used in dual dispensing containers (according to Harkozaki [0047] and [0049]) Bissett discloses wherein the weight % of the dispersed aqueous phase is preferably 50 to 85% ([0075] and [0012]).
	Additionally, in the same field of endeavor of skin care dispensers (abstract), Lasala discloses while the actual amount of the skin care composition dispensed is determined by the user, the skin care dispenser is designed to expel a standard amount each stroke of the pump for example from 0.75 ml to 1.25 ml. [0123], which is encompassed by the claimed range wherein 1oz is 30ml and 4 oz is 120 ml [0096].  Accordingly the range of .75ml to 1.25 ml would overlap the instantly claimed .05 to 1.5 g, for example 0.9ml would equal .03 oz or 0.85 g.  
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Mizell, Scott et al., and Harkozaki et al., Bissett et al. and Lasala et al. to include a specific weight of dispensed product as disclosed by Lasala in a dual component skin care product dispensed from a dual dispensing container that dispense two products (abstract) as disclosed by Mizell wherein the weight % of the dispersed aqueous phase is preferably 50 to 85% ([0075] and [0012]) as disclosed by Bissett as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success. One of ordinary skill would be motivated to have an aqueous phase of preferably 50-85 wt% as topical compositions are known to have this wt%  for the aqueous phase.   One of ordinary skill would be motivated to dispense a standard amount from a dispenser for consistence of product use and the ease of availability to obtain a mass produced commercially available dispenser in the manufacturing process. One who would have practiced this invention would have had a reasonable expectation of success because Mizell had already disclosed a dual component skin care product dispensed from a dual dispensing container that dispense two products (abstract), while Lasala provided guidance with respect to utilizing a dispenser to consistently dispense a predetermined weight of product and Bissett provided guidance with respect to the wt% of an aqueous phase in a topical composition.  It would have only required routine experimentation to utilize a commercially available dispenser to dispense a reselected specific weight of product and have an aqueous phase of  preferably 50 to 85% ([0075] and [0012]) as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Response to Arguments:	
	To the extent that Applicants' arguments are pertinent to the standing rejection they are addressed as follows: 

	Applicant traverses the 103 type rejection arguing  Mizell does not teach or suggest a discrete dispensed product comprising a first portion and a second portion surrounding the first portion.  Instead Mizell discloses a mixture chamber of the applicator tube.  The products are mixed before exiting the tube.  Neither does Mizell disclose a dispensed product substantially hemispherical rather Mizell discloses a cross-sectional view of a dual tube product container.  

	Applicant’s argument has been fully considered, but not found persuasive.  The Examiner disagrees with Applicant’s argument as Mizell is not only directed towards a container rather Mizell specifically discloses the container that when the user squeezes the container, product stored in each of the skirt portions simultaneously dispense form the outlet of the applicator tip [0027].  As each of the two products are separate before entering the mixing chamber, the mixing refers to bringing the two products together, wherein the product of one container surrounds the product of the second container.  Mizell does not limit the mixture to be a homogenous mixture the two components,  nor does Mizell disclose that the two separate compositions loose the configuration wherein there is one composition that substantially surrounds a second composition.  The definition of a mixture is a combination of two different things that are individual distinct.  The combining of each component of Mizell does not preclude the instantly claimed structure wherein a first portion surrounds a second portion, rather it is an obvious variation of the final dispensed product  

	With respect to Mizell discloses a cross section view of the dispenser tube, this argument has been fully considered, but not found persuasive.   Applicant appears to be asserting that the shape of the dispenser is not related to the shape of the final product.  The shape of the dispenser provides a shape to final product as the product needs to conform to that shape in order to be squeezed through the dispenser.  The dispenser has a hemispherical shape, the three dimensional product pushed through the product would also be expected to have a three dimensional hemispherical shape to conform to the shape of the opening. 
	Thus, the rejection is maintained for reason of record and foregoing discussion.

Response & Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 3-9, 10-15, and 18-22 remain provisionally rejected  and claims 23-24 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17126399 (reference application) for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application recites a dispenser that dispenses the instantly claimed discrete dispensed product, wherein the product has a first and second component, wherein one component at least partially surrounds the other component, wherein one component is at least partially transparent, wherein each product has overlapping crossover stress, each has a structuring agent, and the pH ranges, the presence of vitamins as actives, and for personal use of each Application claims overlaps or are identical.    

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claims 1, 3-9, 10-15, and 18-24 remain provisionally rejected and claims 23-24 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17126373 (reference application) for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application recites a discrete dispensed product, wherein the product has a first and second component, wherein one component at least partially surrounds the other component, wherein one component is at least partially transparent, wherein each product has overlapping crossover stress, each has a structuring agent, and the pH ranges, the presence of niacinamide as the active of each Application claims overlaps or are identical.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


	Claims 1, 3-9, 10-15, and 18-22 remain provisionally rejected  and claims 23-24 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 and 8-20 of copending Application No. 17126321 (reference application)  for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application recites a discrete dispensed product, wherein the product has a first and second component, wherein one component at least partially surrounds the other component, wherein one component is at least partially transparent, wherein each product has overlapping crossover stress, each has a structuring agent, and the pH ranges, the use as a personal care product of each Application claims overlaps or are identical.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to arguments:
	Applicants traverse the non-statutory double patenting rejection arguing  upon finding patentable subject matter Applicant will considered, filing a terminal disclaimer if necessary.

	Applicants’ argument have been fully considered, but not found persuasive.   In the interest of compact prosecution all rejections are made at the earliest possible point in patent prosecution.  Accordingly, the rejections are maintained for reason of record and foregoing discussion..
Conclusion
No Claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617